Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2022 has been entered.
Claims 5-10 and 12-15 are currently pending and have been fully considered.
Claim 11 has been withdrawn from consideration for being directed toward a nonelected invention.
Claims 1-4 have been cancelled.
The declaration under 37 CFR 1.132 filed 01/29/2022 is insufficient to overcome the rejection of claims 5, 12, and 14 which were rejected under 35 U.S.C. 103 as being unpatentable over TINETTI et al. (USPGPUB 2010/0242341).   The declaration under 37 CFR 1.132 filed 01/29/2022 is insufficient to overcome the rejection of claims 5, 12-13, and 15 which were rejected under 35 U.S.C. 103 as being unpatentable over GREEN et 
The declaration states that the claims are directed toward mine collectors and the selection of CH3 and CH2CH3 would not be obvious as the molecules produces would have very different physical properties.  
It is noted that the claims are directed toward fuel additives or mine collectors.  
Furthermore, it is noted that applicant’s amendment to the preamble appears to be a matter of reciting a possible purpose or intended use.  It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
The claims are directed toward compositions that comprise a compound of structure recited in the claims.  
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Both TINETTI et al. and GREEN et al. teach products that fall within the claimed structures that are claimed.  
Furthermore, the declaration also fails to set forth facts.
Present claims 5, 12 and 14 are written such that A and D which corresponds to R2 and R4 may both be CH3 (methyl).
GREEN et al. do not teach in paragraph 22 that R2 and R4 must be H, or that they must form a cycloalkyl group along with the carbon they are attached to, provided that R2 and R4 together contains 3 or more carbon atoms.  
GREEN et al. teach in paragraph 22, “ R2 and R4 are each independently H. linear or branched alkyl, cycloalkyl, cycloalkyl-alkyl, aryl, aryl-alkyl, or R, R and the carbon to which they are attached form a cycloalkyl ring; and, provided that R2 and R5 together contain 3 or more carbon atoms;”
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TINETTI et al. (USPGPUB 2010/0242341).
Regarding claims 5 and 12, TINETTI et al. teach additives with formula (I) for hydrocarbonaceous composition

    PNG
    media_image1.png
    357
    1046
    media_image1.png
    Greyscale

wherein R1 and R3 are defined in paragraph 17 and may be independently H, linear, or branched alkyl, alkenyl, alkynyl, cycloalkyl or aryl.
Further embodiments are taught in paragraphs 52-52 where R1 may be C2- C6 alkyl and R3 is H.
R2 and R4 are defined in paragraph 18 and may be alkyl, provided that R2 and R4 together contain 2 or fewer carbons.  R2 and R4 are further taught in paragraph 27 to be C1-C2 alkyl.
R5 is defined in paragraph 19 as absent or C1-C10 alkylene.
R2 and R4 coincides with A and D of the current claims and may be C1-C2 alkyl (methyl or ethyl group).

G may coincide with OH with n, m, q, and r being 0.
It is noted that the amended claim language states that wherein n, n’, m, m’, q, q’, r, r’ are non-negative integers that are not all 0.
This does not exclude the possibility that n, m, q and r may be 0.
R1 may coincide with E with R1 may be C2-C6 alkyl and R3 is H.
J and J’ may both be H.
Regarding claim 12, it is noted that the amended claim language states that wherein n, n”, m, m” are non-negative integers and n”’, n”’”, m’ and q’ are non- negative integers not all 0.
TINETTI et al. teach in paragraph 20 that the aminoalcohol of formula (I) contains at least 5 carbon atoms.  When R2 and R4 represent 2 carbon atoms and R5 is absent, R1 and R3 must add up to at least 3 carbon atoms.   
TINETTI et al. further teach in paragraph 83 that “alkyl” encompasses straight or branched chain aliphatic groups having from 1-8 carbon atoms.  Preferred examples are listed, including methyl and ethyl groups.  
 The claims are written such that n”’, n””, m’ and q’ may all be 0 and n, n”, m, m” are not zero but A and D are chosen from CH3 and CH2CH3.  
.

Claims 5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN et al. (USPGPUB 2011/0041387).
Regarding claims 5 and 12, GREEN et al. teach in paragraph 20, additives with formula (I) for hydrocarbonaceous composition.

    PNG
    media_image2.png
    389
    967
    media_image2.png
    Greyscale

wherein R1 and R3 are defined in paragraph 21 and may be independently H, linear or branched alkyl, alkenyl, alkynyl, cycloalkyl, or aryl.  
R2 and R4 are defined in paragraph 22 and may be alkyl, provided that R2 and R4 together contain 3 or more carbons.

R5 is defined in paragraph 23 as absent or C1-C10 alkylene.
R2 and R4 coincides with A and D of the current claims and may be C1-C2 alkyl (methyl or ethyl group)
R5 may be absent.
G may coincide with OH with n, m, q, and r being 0.
It is noted that the amended claim language states that wherein n, n’, m, m’, q, q’, r, r’ are non-negative integers that are not all 0.
This does not exclude the possibility that n, m, q and r may be 0.
R1 may coincide with E with R1 may be C2-C6 alkyl and R3 is H.
J and J’ may both be H.
Regarding claim 12, it is noted that the amended claim language states that wherein n, n”, m, m” are non-negative integers and n”’, n’”, m’ and q’ are non- negative integers not all 0.
Regarding claim 12, it is noted that the amended claim language states that wherein n, n”, m, m” are non-negative integers and n”’, n’”, m’ and q’ are non- negative integers not all 0.

The claims are written such that n”’, n’”, m’ and q’ may all be 0 and n, n”, m, m” are not zero but A and D are chosen from CH3 and CH2CH3.
Regarding claim 13, R2 and R4 are defined in paragraph 22 and may be alkyl, provided that R2 and R4 together contain 3 or more carbons.
It would be well within one of ordinary skill in the art to use CH3 or CH2CH3 for R2 and R4.
Regarding claim 15, R2 and R4 are defined in paragraph 22 and may be alkyl, provided that R2 and R4 together contain 3 or more carbons.
It would be well within one of ordinary skill in the art to use CH3 or CH2CH3 for R2 and R4.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 01/29/2022 have been fully considered but they are not persuasive. 

This is not persuasive as both TENETTI et al. and GREEN et al. gives guidance that would suggest the use of methyl or ethyl groups for the R2 and R4 groups.  
TINETTI et al. teach that R2 and R4 are defined in paragraph 18 and may be alkyl, provided that R2 and R4 together contain 2 or fewer carbons.  R2 and R4 are further taught in paragraph 27 to be C1-C2 alkyl.  Both R2 and R4 may therefore be a C1 alkyl group (methyl).
GREEN et al. teach that R2 and R4 are defined in paragraph 22 and may be alkyl, provided that R2 and R4 together contain 3 or more carbons.
R2 and R4 coincides with A and D of the current claims and may be C1-C2 alkyl (methyl or ethyl group)
Both TINETTI et al. and GREEN et al. also teach that “alkyl” encompasses straight or branched chain aliphatic groups having from 1-8 carbon atoms.  Preferred examples are listed, including methyl and ethyl groups.  
It is noted that applicant’s amendment to the preamble appears to be a matter of reciting a possible purpose or intended use.  It is noted that if the body Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
The claims are directed toward compositions that comprise a compound of structure recited in the claims.  
It is further noted that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Both TINETTI et al. and GREEN et al. teach products that fall within the claimed structures that are claimed.  



Allowable Subject Matter
s 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The applied prior art references do not explicitly teach the specific substituents for J and J’.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CAMPBELL (U.S. 4604103) teaches hydrocarbylopoly(oxyalkylene)- polyamine ethanes but comprising a hydrocarbyl terminated poly(oxylkylene) chain of 2-5 carbon oxyalkylene units bonded.
COURTNEY (U.S. 4568358) teach diesel fuel additives that comprise polyether polyamines but with an ethylene group that is substituted with an alkyl group from 1 to 2 carbon atoms.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MING CHEUNG PO/Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771